Citation Nr: 0428243	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  96-23 419A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for chronic prostatitis.

2.  Entitlement to an increased rating for hydronephrosis, 
currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for a generalized 
anxiety disorder as secondary to service-connected 
hydronephrosis and urethra stricture.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a fungus infection of both ears.

5.  Entitlement to an increased initial evaluation for 
urethral stricture, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to August 
1948 and from November 1950 to March 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A transcript of the October 1996 local hearing held at the RO 
is associated with the claim file.

In light of the fact that the veteran contested the initial 
evaluation of his urethra stricture disability, the Board has 
styled that issue as reflected.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's appeal of the issues of entitlement to service 
connection for an anxiety disorder as secondary to his 
service-connected hydronephrosis and urethra stricture and 
whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for a fungus infection of both ears, was perfected 
in September 2002, and that appeal is merged with the appeal 
of whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for chronic prostatitis, which was perfected in 
June 1996, and the appeal of the increased rating issues, 
which were perfected in April 1998.

The Board notes that a statement of the case (SOC) for TDIU 
was issued in March 2004.  In a document submitted by the 
representative, (said to be in lieu of a VA Form 646), at the 
RO, that issue is addressed.  While there is not otherwise a 
substantive appeal on file, the Board will view this as a 
substantive appeal as to this issue.  The veteran or his 
representative may submit the substantive appeal to the RO.  
In view of the action taken below the issue is REMANDED to 
the RO for appropriate action.

This issue that is REMANDED herein is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  An August 1967 rating decision denied entitlement to 
service connection for prostatitis.  The basis of the 
decision was that the veteran's service medical records 
(SMRs) reflected no entries for treatment of prostatitis and 
that it was unrelated to service connected disability.

2.  In a letter dated in August 1967, the veteran was 
notified of the decision, and there is no record of the 
letter having been returned as undelivered.  There is no 
record of the veteran having appealed the August 1967 rating 
decision, and it became final in accordance with then 
applicable law and regulation.

3.  The August 1967 rating decision is the last final 
decision on the issue of entitlement to service connection 
for prostatitis.

4.  Evidence submitted since the August 1967 rating decision, 
when considered either alone or in connection with the other 
evidence of record assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
prostatitis.

5.  A September 1991 rating decision denied entitlement to 
service connection for a fungal infection in both ears.  The 
basis of the decision was that, though the veteran's November 
1950 Induction examination noted a fungus infection in both 
ears, the SMRs reflected no subsequent symptoms, and the 
March 1952 Separation examination reflected no residuals of a 
fungus infection in both ears.

6.  In a decision dated in June 1993, the Board affirmed the 
September 1991 rating decision.  There is no record of the 
veteran having appealed that decision, and it became final in 
accordance with applicable law and regulation.

7.  The June 1993 Board decision is the last final decision 
on the issue of entitlement to service connection for a 
fungus infection in both ears.

8.  Evidence submitted since the June 1993 Board decision, 
when considered either alone or in connection with the other 
evidence of record assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
a fungal infection of the ears.

9.  The veteran's urethra stricture as clinically shown 
effective June 18, 2001, is manifested by reported 
incontinence three to four times a day, for which he is uses 
diapers.  Urinary frequencies, recurrent urinary tract 
infections, or renal colic or bladder stones, are denied.  
Dilations, in conjunction with the surveillance of bladder 
cancer, are reported at six month intervals.  The urethra 
stricture manifests clinically with no compromise of kidney 
functions, and they are stable.  Prior to June 18, 2001, the 
record revealed urinary frequency without use of absorbent 
material.

10.  Required use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day has 
not been more nearly approximated.

11.  The veteran's current evaluation for hydronephrosis is 
protected from reduction by applicable law and regulation.

12.  The veteran's hydronephrosis manifests subjectively 
with a complaint of pain in the lower right quadrant.  Renal 
colic or bladder stones are denied.  It manifests clinically 
with stable and uncompromised kidney functions.

13.  Frequent attacks of colic requiring catheter drainage 
have not been more nearly approximated.

14.  Albumin constant or recurring, with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code (DC) 7101, has not been more nearly 
approximated.

15.  The veteran is diagnosed with a generalized anxiety 
disorder.  The evidence of record shows the veteran's 
anxiety disorder most likely to be proximately due to his 
service-connected hydronephrosis and service-connected 
urethra stricture.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a previously denied 
claim for entitlement to service connection for prostatitis 
has not been received.  38 U.S.C.A. §§ 7104(b), 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence to reopen a previously denied 
claim for entitlement to service connection for a fungus 
infection in both ears has not been received.  38 U.S.C.A. 
§§ 7104(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The requirements for a rating in excess of 10 percent for 
urethra stricture prior to June 18, 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.115b, 
DC 7518, 4.115a (2003).

4.  The requirements for a rating of 40 percent, but no more, 
for urethra stricture, effective June 18, 2001, have been 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 
4.115b, DC 7518, 4.115a (2003).

5.  The requirements for a rating in excess of 20 percent for 
hydronephrosis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.115b, DC 7509, 
4.115a (2003).

6.  With resolution of reasonable doubt in the veteran's 
favor, the veteran's general anxiety disorder is proximately 
due to his service-connected hydronephrosis and urethra 
stricture.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2003); Allen v. Brown, 7 Vet. App.439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claims in 1994, 1996, and 1997.  
The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003), 
implement the VCAA.  The Secretary of Veterans Affairs has 
determined that the VCAA is applicable to all claims filed 
before the date of enactment and not yet final as of that 
date.  66 Fed. Reg. 45,629 (2001); Opinion of The General 
Counsel (VAOPGCPREC) 7-2003 (November 19, 2003).  Thus, the 
VCAA applies to the veteran's claims.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
except for the adjudication of the claim for service 
connection for an anxiety disorder on a secondary basis, the 
initial AOJ decisions were made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudications, as the VCAA notice requirement did not exist 
at that time.  Id.  Second, all of the veteran's claims have 
remained under development throughout the appeal period.  
Third, in letters of February 2001 (letter 1) and April 2001 
(letter 2), the RO provided VCAA notice to the veteran.  
Letter 1 informed the veteran of VA's obligations under the 
VCAA and the evidence needed to support a claim for an 
increased rating.  As to who would obtain what part of the 
evidence needed, letter 1 informed the veteran that the RO 
already had requested his VA treatment records, and that the 
RO would obtain any private records he identified as related 
to his claims, provided he completed, signed, and returned 
the provided VA Forms 21-4142 to authorize VA to obtain the 
records on his behalf.  The letter also informed the veteran 
to send the requested information as soon as possible, which 
the Board construes as reasonably informing him to submit any 
evidence in his possession.

Letter 2 again informed the veteran of the VCAA as concerned 
his claims to reopen the previously denied claims for service 
connection.  Letter 2 informed the veteran of the evidence 
required to support his claim, to include evidence that is 
new and material.  Letter 2 explained what would constitute 
new and material evidence.  As to who would obtain what part 
of the evidence needed, letter 2 informed the veteran that 
the RO already had obtained his SMRs and VA treatment 
records, and had requested appropriate examinations.  
Further, the RO also informed him that it would obtain any 
private records he identified as related to his claims, 
provided he completed, signed, and returned the provided VA 
Forms 21-4142 to authorize VA to obtain the records on his 
behalf.  Letter 2 informed the veteran to send information 
which described the evidence he desired obtained, or the 
evidence itself, within 60 days.  The Board deems this 
provision to have reasonably informed the veteran to send any 
evidence in his possession, as reflected by the fact that the 
veteran forwarded a copy of the report of every examination 
administered.

The veteran also received a compliant VCAA notice as concerns 
his claim for service connection for an anxiety disorder, for 
which discussion is unnecessary, as the Board grants that 
benefit herein.

The Board finds that letter 1 and letter 2 meet the notice 
requirements of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 
1-2004 (February 24, 2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board also finds that any procedural 
deficiency as concerns the timing of the VCAA notice is 
harmless and has not prejudiced the veteran in the pursuit of 
his claim.  As noted, the veteran's case has been under 
continued development.  The veteran responded to the notices 
by submitting copies of the evidence which he had in his 
possession.  Thus, the Board has clear evidence as to how the 
veteran would respond to a proper notice, albeit after the 
initial adjudications.  See Valiao v. Principi, 17 Vet. App. 
229, 231-32 (2003); Huston v. Principi, 17 Vet. App. 195, 203 
(2003) ("it is not for the Secretary or this Court to 
predict what evidentiary development may or may not result 
from such notice").  Accordingly, in light of VCAA notice 
having been provided, and the fact that the veteran has 
demonstrated by his actions, including those after receipt of 
VCAA notice, that he was fully informed, and that there is no 
missing evidence to be obtained, the Board finds no prejudice 
to the veteran.  Pelegrini, 18 Vet. App. at 121-22; see also 
Conway v. Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO obtained the veteran's 
SMRs, his VA treatment records, and arranged for appropriate 
examinations.  There are no assertions by the veteran or his 
representative that there is additional evidence to be 
obtained or that there was a request for assistance which was 
not acted on.  The Board notes the veteran's representative's 
assertion that another genitourinary examination is indicated 
because the examiner did not have access to the case file.  
The Board further notes that the examiner took a detailed 
history and conducted a thorough examination of the veteran, 
and the diagnoses are consistent with the findings of the 
examination report.  38 C.F.R. § 4.2 (2003).  The Board finds 
the examinations sufficient for purposes of reviewing the 
veteran's appeal of his evaluations, as indicated by the 
Boards findings in the Reasons and Bases part of this 
decision.  All records obtained or generated have been 
associated with the claim file.  The Board finds that the RO 
has complied with the duty to assist.  38 C.F.R. § 3.159(c) 
(2003).

I.  New and material evidence claims.

Chronic prostatitis.

Factual background.

The SMRs reflect no entries for complaints, findings, or 
treatment for, prostate pathology during the veteran's 
initial period of active service.  The August 1948 Report of 
Examination for Discharge from Active Service reflects that 
the veteran's genitourinary system was rated as normal.

An October 1951 entry in the SMRs reflects the veteran 
presented with a complaint of having passed blood in his 
urine.  The examiner entered a diagnosis of observation 
medical and referred the veteran for specialized treatment.  
Upon presenting for his October 1951 inpatient treatment, the 
veteran reported that, in April 1951, he experienced urinary 
frequency in which he passed blood and experienced pain at 
the end of voiding.  He also reported soreness on both sides 
of his back above his belt.  Physical examination and 
diagnostic test revealed no prostate pathology.  A November 
1951 panendoscopic examination revealed a large calculus 
stricture membraneous urethra.  The examination was deemed 
otherwise normal.  The veteran's stricture was dilated to 24 
sound without difficulty, and he remained asymptomatic.  A 
November 1951 entry reflects the veteran's diagnosis was 
changed to stricture urethra.

The March 1952 Report of Physical Examination for Release 
From Active duty reflects the veteran's genitourinary system 
was rated as normal.

The August 1967 rating decision reflects that the veteran was 
treated in May 1966 for acute prostatitis.  The June 1967 VA 
examination report reflects that the examiner's diagnoses 
included chronic prostatitis and opined that the veteran's 
prostatitis was not related to his service-connected 
hydronephrosis.  Service connection for prostatitis was 
denied as not shown in service and as not related to service 
connected disability.  There was notice with no timely 
disagreement filed.

In a statement dated in February 1995, the veteran related 
that he had been under continuous treatment for prostatitis, 
to include prescribed medication.  He related that he was 
told in 1984 that his prostate was enlarged and that his 
doctors were discussing surgery.  The veteran submitted 
copies of his SMRs with the statement.

At the October 1996 RO hearing, the veteran related his 
continuous treatment for his kidney disorder, which he also 
related involved treatment for his prostate.  He related that 
the records of all of the private care providers who treated 
him are no longer available.  The veteran and his 
representative voiced their understanding of the fact that 
the stricture urethra he described and his prostatitis are 
two separate and distinct disorders.

VA treatment records for the period January 1995 to January 
1996 reflect no entries for prostate pathology.  A December 
1996 Cystoscopy examination report reflects that the 
prostatic urethra revealed a lateral lobe hypertrophy and no 
median lobe hypertrophy.  The report reflects no comment on 
etiology.

The June 2001 VA general examination report reflects that 
physical examination revealed the veteran's prostate to be 
slightly enlarged.  No comment as to etiology or any 
relationship to his active service or other service-connected 
disabilities is reflected.  A January 2003 Cystoscopy 
examination report reflects no entry as to prostate 
pathology.

Analysis.

The veteran filed his application to reopen his previously 
denied claim for prostatitis in 1994.  The regulation 
applicable to new and material evidence, 38 C.F.R. 
§ 3.156(a), was amended, effective August 29, 2001.  Thus, 
the former version of 3.156(a) is applicable to the veteran's 
claim.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156 (2001).  See Evans v. Brown, 9 Vet. App. 273, 284 
(1996), wherein the United States Court of Appeals for 
Veterans Claims (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record, that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See Evans, 9 Vet. App. at 283 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence received since 1967 on the issue of prostatitis 
is new in the sense that it was received after the 1967 
rating decision, but it is not material.  It is not material, 
as it does not address the core issue of any relationship to 
the veteran's active service.  The only evidence on that 
subject is the veteran's continued and repeated assertions 
that he believes it is the same disorder for which he was 
treated in 1951.  First, there is no showing that he has any 
medical training.  Lay persons may relate symptoms they 
observed, but they may not render an opinion on matters which 
require medical knowledge, such as the underlying condition 
which is causing the symptoms observed.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).
Thus, the veteran's assertions do not constitute material 
evidence on the issue.  Second, the SMRs show the veteran to 
be mistaken.  The care providers who treated him diagnosed 
his pathology as stricture urethra and deemed prior diagnoses 
to the contrary as erroneous.  He was not treated for 
prostatitis, and the 1967 VA examination report reflects that 
his post-service treatment for prostatitis was not related to 
his active service or service-connected hydronephrosis.  Thus 
there is no new and material evidence which would warrant 
reopening of the instant claim.

Fungus infection of ears.

Factual background.

The September 1942 Report of Medical Examination for 
Induction reflects that the veteran's ears were rated as 
normal.  The SMRs reflect no entries for complaints, 
findings, or treatment for, any ear pathology during the 
veteran's initial period of active service.  The August 1948 
Report of Medical Examination for Discharge also reflects the 
veteran's ears were rated as normal.

The November 1950 Report of Medical Examination for Extended 
Active Duty reflects a notation of a fungus infection in both 
ears.  The SMRs reflect no entries for complaints, findings, 
or treatment for, any ear pathology during the veteran's 
second period of active service.  The March 1952 Report of 
Medical Examination for Release From Active Duty reflects the 
veteran to have had normal hearing of 15/15 whispered voice 
in each hear, and his ears were rated as normal.

A VA examination was conducted in June 1961.  Examination of 
the head and neck revealed no abnormalities.  There was no 
indication of any ear pathology complained of or noted.

The September 1991 rating decision determined that the 
veteran had a pre-existing fungus infection of both ears when 
he was recalled to active service, as noted at the 1950 
examination, and that there was no subsequent treatment, 
which meant that the veteran's active service did not 
aggravate any ear disorder the veteran may have manifested 
upon entering active service.  The June 1993 Board decision 
affirmed that determination.

In a statement dated in August 1999, the veteran relates the 
1950 fungus infection of his ears is causing a serious 
bilateral hearing loss, and that VA has issued him hearing 
aids for his hearing loss.  In support of his assertion, the 
veteran submitted a copy of the notation on the 1950 
examination report.

The June 2001 VA general medical examination report reflects 
that physical examination revealed the veteran's ears to show 
no signs of tympanic perforation.  No other comment as 
concerns the veteran's ears is reflected.

Analysis.

The veteran submitted his application to reopen this claim in 
August 1999.  The legal standard for determining whether new 
and material evidence has been received to reopen the 
veteran's previously denied claim for entitlement to service 
connection for a fungus infection in both ears is set forth 
above and is incorporated here by reference.

As noted, the sole evidence submitted by the veteran since 
the June 1993 Board decision is his opinion that his 1950 
fungus infection caused a hearing loss.  The veteran is not a 
trained medical professional, and his assertion or opinion is 
not probative.  Espiritu v. Derwinski, 2 Vet. App. at 494.  
Further, the June 2001 VA examination report reflects that no 
current ear pathology was noted or diagnosed.

In this case there is evidence of the fungus infection at 
entry into the second period of service.  There is no 
additional evidence of the fungus during that period of 
service or at any time after separation, including the 1961 
examination.  There is some suggestion that there is current 
evidence of fungus infection.  While this is not reflected in 
the records on file, it does not matter.  Current evidence of 
a fungus infection, whether it effects hearing or not, are 
not material.  There is no indication that there is anything 
in those records which would show aggravation during service, 
especially given the contemporaneous records that are on file 
showing no aggravation.

II.  Increased initial rating for urethra stricture.

Factual background.

The veteran raised this issue during the October 1996 RO 
hearing on the issue of whether new and material evidence has 
been received to reopen his previously denied claim for 
entitlement to service connection for prostatitis.  The June 
1997 rating decision granted service connection for urethral 
stricture as secondary to service-connected hydronephrosis 
with an evaluation of 10 percent disabling, effective October 
22, 1996.

At the October 1996 RO hearing, the veteran testified that he 
wears jockey shorts, and that, approximately three times per 
week, he wets himself during the night, and he has to take a 
shower.  He related that, when he was awake, he could get to 
the bathroom in time without wetting himself.  He also 
related that his doctor did not prescribe the jockey shorts, 
but he did prescribe a girdle "a long time ago", which the 
veteran did not wear, as it bothered him very much.

VA treatment records for the period January 1995 to January 
1996 reflect that, during the veteran's regular maintenance 
follow-ups, no urinary complaint or symptoms were noted.  A 
December 1996 Cystoscopy examination report reflects that, at 
the level of the distal penile and bulbar urethrae, stricture 
was encountered that a 17 French scope could not pass.  
Filifors were used to dilate it up to a 19 French.

The March 1997 examination report reflects that the veteran 
reported a 1984 right nephroureterectomy for cancer of the 
lower right ureter.  The veteran reported he had no problems 
following the surgery and no problem voiding.  He also 
reported the December 1996 cystoscopy, that, at the time of 
the March 1997 examination, he was wet and incontinent, that 
he had to change his underclothes at least twice a day, and 
that he had pain in the left lower quadrant.  The primary 
finding of the physical examination, other than the veteran's 
surgical scars, was some tenderness over the lower pole of 
the left kidney.  The examiner's diagnoses included urethral 
stricture.

In his August 1997 notice of disagreement (NOD), the veteran 
asserted that he had a severely incontinent stricture 
disorder, as indicated by the requirement of frequent 
dilations.  His April 1998 substantive appeal reflected that 
he asserted that, as a result of his stricture, he had to 
change constantly, he required a "catherization" 
approximately every 3 months, and he was in constant pain in 
his lower left quadrant.  The veteran also related that his 
constant incontinence caused severe rashes.

A June 2000 VA treatment note for a cystoscopy follow-up 
reflects that the veteran reported no complaints.  There was 
no hematuria, urine cytology, or dysplasia.  There were 
atypical cells and reactive against transitional cell 
carcinoma.  An October 2000 VA treatment note reflects a 
notation of "no urinary symptoms."

The June 18, 2001 examination report reflects that the 
veteran denied any urinary frequencies, recurrent urinary 
tract infections, or renal colic or bladder stones.  He 
reported incontinence three to four times a day, for which he 
was using diapers.  The veteran reported that his last 
treatment for bladder cancer was 33 cycles of radiation 
therapy in 1984.  The veteran reported dilations every six 
months in conjunction with the surveillance of his bladder 
cancer.  The veteran related to the examiner that his main 
complaint was his incontinence, as he was ashamed to wear the 
diapers because it is embarrassing.  Physical examination 
revealed the bilateral testicles descended and no signs of 
testicular atrophy.  Penis examination showed no signs of 
abnormalities grossly.  Rectal examination revealed prostate 
to be slightly enlarged.  The veteran reported that nothing 
had changed since his last physical examination.  The 
examiner observed that the veteran's creatine and kidney 
functions did not seem to have been compromised and have been 
stable with a creatine of 1.0 as of April 2001, and his BUN 
is 19.0.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  In this 
case, the history of the appellant's disability is more 
important than normal given the fact that when an appellant 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. at 126.

Urethra stricture is rated as a voiding dysfunction.  
38 C.F.R. § 4.115b, DC 7518 (2003).  Urinary obstruction 
rating criteria provide that stricture disease requiring 
periodic dilatation every 2 to 3 months allows an evaluation 
of 10 percent.  38 C.F.R. § 4.115a (2003).  Daytime voiding 
interval between two and three hours, or awakening to void 
two times per night allows an evaluation of 20 percent.  Id.  
Daytime voiding interval less than one hour, or awakening to 
void five or more times per night allows an evaluation of 40 
percent.  Id.  Voiding dysfunction requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day allows an evaluation of 20 percent.  Id.  Voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed two to four times per day allows an 
evaluation of 40 percent.  Id.

The Board finds that, prior to June 18, 2001, the veteran was 
appropriately, fairly, and reasonably, evaluated at 10 
percent for his urethra stricture.  The medical evidence 
shows that, in his 1997 NOD, the veteran related that he 
required dilatation every two to three months.  This primary 
symptomatology more nearly approximated a 10 percent 
evaluation.  38 C.F.R. § 4.7 (2003).  A higher evaluation of 
20 percent was not warranted for the period prior to June 18, 
2001, as the veteran did not more nearly approximate those 
criteria.  Id.

The Board notes the veteran's recurrent assertions of his 
wetting his jockey shorts, which required him to change 
frequently, but he also related that he did not use absorbent 
materials.  Regular underwear are not absorbent materials.  
Further, the medical evidence of record does not reflect his 
use of such items prior to the June 2001 examination.  The 
Board also notes that, at the October 1996 RO hearing, the 
veteran related that the wetting during nighttime which 
necessitated that he take a shower occurred two or three 
times a week.  There is no definitive medical evidence of 
record of the veteran having manifested a daytime voiding 
interval between one or two hours or awakening three to four 
times a night.  The June 2000 and October 2000 treatment 
notes reflect entries of no urinary symptoms.  Thus, the 
Board finds that the veteran did not more nearly approximate 
a 20 percent or higher evaluation prior to June 18, 2001.  
38 C.F.R. §§ 4.3, 4.7, 4.115a (2003).

The June 2001 examination report, however, reflects the 
veteran reported his use of diapers.  The report reflects 
that the veteran has incontinence three to four times a day 
for which is using diapers.  The Board will accord the 
veteran the benefit of the doubt and infer that use of 
diapers for incontinence three to four times a day means that 
he must change his diapers with that frequency.  As such, he 
more nearly approximates the criteria for an evaluation of 40 
percent on and after June 18, 2001.  38 C.F.R. §§ 4.3, 4.7, 
4.115a (2003).  The medical evidence of record does not show 
an evaluation higher than 40 percent to be warranted, as the 
record does not show the veteran to use an appliance or that 
he must change his absorbent materials more than four times a 
day.  Id.

III.  Increased rating for hydronephrosis.

Historically, an October 1961 rating decision granted service 
connection for hydronephrosis with an evaluation of 20 
percent, effective May 1, 1961.  The veteran's current claim 
for an increase arose at the October 1996 RO hearing.  The 
November 1996 rating decision continued the veteran's 20 
percent evaluation.

Factual background.

The March 1997 examination report reflects that prior 
laboratory tests had found no albumin casts or blood cells in 
his urine, and there was no edema.  Blood urea nitrogen 
bunion and creatinine were normal.  The examiner noted that 
results of that day's tests were pending, but that kidney 
function appeared normal.

The June 2001 examination report set forth above is 
incorporated here by reference.

Analysis.

The legal standard for evaluating disabilities is set forth 
above and, except for the part on staged ratings, is 
incorporated here by reference.  The rating criteria for 
hydronephrosis allow an evaluation of 20 percent for frequent 
attacks of colic, requiring catheter drainage.  Frequent 
attacks of colic with infection (pyronephrosis), or impaired 
kidney function, allows an evaluation of 30 percent.  
38 C.F.R. § 4.115b, DC 7509 (2003).

As noted above, the veteran's 20 percent evaluation is 
protected by law against reduction.  38 C.F.R. § 3.951(b) 
(2003).  The Board finds that a higher evaluation of 30 
percent is not warranted, as the veteran does not more nearly 
approximate the criteria for a higher evaluation.  38 C.F.R. 
§ 4.7 (2003).  The medical evidence of record does not show 
any infections or attacks of colic, and the June 2001 
examination report reflects the veteran's kidney functions 
were stable and uncompromised.  38 C.F.R. § 4.115b, DC 7509 
(2003).  Thus, the veteran is appropriately evaluated at 20 
percent for hydronephrosis.

The Board finds no basis on which to disagree with the rating 
decision's determination that the veteran's disability 
picture is not unusual or exceptional so as to merit a 
referral to the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  The evidence of record 
does not show the veteran's hydronephrosis to require 
frequent hospitalization or to have an inordinate impact on 
unemployability.

IV.  Service connection for anxiety disorder.

In his July 1997 NOD, the veteran asserted that the 
increasing severity of his service-connected hydronephrosis 
and urethra stricture caused him to experience severe anxiety 
attacks.  The July 2001 rating decision denied the claim.

Factual background.

The September 2001 VA mental examination report reflects that 
the veteran related the history of his illnesses, to include 
the 1984 nephrorectomy for a carcinoma of the lower right 
ureter and a heart attack in 1987, which required double 
bypass surgery.  In 1987, the veteran's oldest daughter was 
murdered, after which he sought psychiatric help for anxiety 
and depression.  The examiner noted a current diagnosis of 
generalized anxiety disorder.  The veteran reported that he 
lives with his wife, daughter, and grandchildren.  His wife 
has had cancer and heart surgery, and he helps care for her.  
The examiner noted that the veteran provided a confused 
etiology of his depressive and anxiety-related symptoms.  The 
veteran described how watching a mass burial of marines on 
Saipan during World War II left him depressed and caused 
recurring intrusive memories, but he also related general 
high levels of anxiety and chronically depressed mood to the 
incontinence he developed following his cystoscopy in 1951.  
He also related that he believed his physical relationship 
with his wife had suffered from his frequent incontinence.  
The examiner observed the veteran to be oriented in all 
spheres, and his speech was spontaneous at a normal rate and 
rhythm.  The veteran's mood was moderately depressed with 
restricted and predominantly negative affect.  The veteran 
also indicated generally high levels of anxiety and 
frustration related to his incontinence.

The examiner noted that, while the veteran credibly related 
his experienced anxiety and depressed mood to his ongoing 
incontinence, he also described other contributing stressors, 
including other health problems, his wife's failing health, 
and the 1987 murder of his daughter as contributing factors.  
The examiner opined that it is not possible to separately 
determine how much each stressor contributes to the veteran's 
overall anxiety and depression, or its effects on his general 
level of functioning.

Analysis.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310 (2002).  Further, a disability 
which is aggravated by a service connected disorder may be 
service connected to the degree that the aggravation is 
shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The veteran 
is entitled to the benefit of the doubt where the evidence in 
favor of service connection and against service connection is 
roughly in balance.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  However, where the evidence preponderates against a 
finding of service connection, the benefit of the doubt rule 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. at 56.

The examiner at the September examination opined that the 
veteran's incontinence, as well as his nonservice-connected 
disabilities and other life stressors, is an integral factor 
of his anxiety and depressed mood.  The examiner concluded 
that he could not determine which was the primary or greater 
cause of the veteran's anxiety.  Where service connection is 
in effect for one diagnosis involving some component of an 
anatomical or functional system, and there are additional 
diagnoses concerning pathology of that system of record, 
there must be evidence that permits the adjudicators to 
distinguish between manifestations that are service-connected 
and those that are not.  See Waddell v. Brown, 5 Vet. App. 
454, 456-57 (1993).  When it is not possible to separate the 
effects of a nonservice-connected condition from those of a 
service-connected condition, VA regulations dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998); 38 C.F.R. § 3.102 (2003).  Therefore, according the 
veteran the benefit of the doubt, the Board finds his anxiety 
disorder is the result of his service-connected 
hydronephrosis and urethra stricture.


ORDER

New and material evidence has not been received to reopen a 
previously denied claim for entitlement to service connection 
for chronic prostatitis.  The appeal is denied.

Entitlement to an increased rating for hydronephrosis is 
denied.

Entitlement to service connection for a generalized anxiety 
disorder as secondary to service-connected hydronephrosis and 
urethra stricture is granted.

New and material evidence has not been received to reopen a 
previously denied claim for entitlement to service connection 
for a fungus infection of both ears.  The appeal is denied.

Entitlement to an initial evaluation for urethral stricture 
in excess of 10 percent for the period prior to June 18, 
2001, is denied.

Entitlement to an evaluation not to exceed 40 percent for 
urethra stricture for the period beginning on June 18, 2001, 
is granted, subject to the law and regulations governing the 
award of monetary benefits.


REMAND

As noted above, the issue of TDIU has been developed for 
appellate review.  The representative's statement is taken as 
a substantive appeal following the issuance of a statement of 
the case.  Further development is needed as to this issue in 
view of the action taken above.  

As noted above, there is now a higher rating assigned for a 
service connected disorder, and there is also now a new 
service connected disorder.  This should be evaluated and the 
TDIU revisited in light of these changes.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should undertake appropriate 
steps to assign an evaluation for the 
psychiatric disorder service connected as 
a result of this decision.  If this 
includes the need for examination, such 
examination or other needed development 
should be undertaken.

2.  Steps should be taken to assign the 
40 percent rating awarded above.  

3.  Thereafter, the TDIU issue should be 
reviewed by the RO.  Appropriate 
development as needed should be 
undertaken.  All findings should be 
clearly set forth.  If additional 
examination is needed it should be 
undertaken.

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an appropriate 
opportunity to respond.  

Thereafter the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



